Citation Nr: 0945204	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  05-24 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right knee.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for degenerative joint disease of the right knee. 

In July 2008, the Board denied the claim for service 
connection.  The Veteran appealed the denial to the United 
States Court of Appeals for Veterans Claims (Court).  In June 
2009, the Court issued an order that granted a joint motion 
for remand by the Veteran and the Secretary of VA (parties), 
vacating the Board decision and remanding the matter to the 
Board for action in compliance with the joint motion.  The 
case has been returned to the Board for further appellate 
review. 

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed he sustained an injury to his right 
knee in 1966 and that pins were placed in his knee at Wright 
Air Force Base in Dayton, Ohio, in late 1966.  He stated he 
and others were in the process of hanging a new landing gear 
on a B-58 when "one of the pins slipped out and the gear 
dropped and headed toward me[.  I] couldn't get out of the 
way quick enough and the gear went across my leg."  See 
Decision Review Officer hearing transcript on page 1.  The 
Veteran stated his right knee was fractured and he underwent 
knee surgery, where stainless steel pins were placed in his 
knee.  Id. at page 2.  He has also stated that, at the time 
of the injury, he was part of the 305th Bomb Wing at Bunker 
Hill (where the injury occurred) and that an accident report 
was filed.  See VA Form 21-4138, Statement in Support of 
Claim, dated November 3, 2004.

In the joint motion, the parties determined that VA had 
failed in its duty to assist the Veteran in not attempting to 
obtain (1) the surgical records from Wright Air Force Base 
and (2) the accident report created by the 305th Bomb Wing.  
See joint motion on page 2. 

Records pertaining to the knee injury and subsequent surgery 
are not part of the Veteran's service treatment records.  Of 
record, however, is a December 1966 report of medical 
examination showing that clinical evaluation of the lower 
extremities was normal.  In the "Notes" portion of the 
December 1966 service separation examination report, the 
service examiner wrote that the Veteran had sustained a 
fracture to his left foot in July 1965, had frequent 
indigestion, had gained 40 pounds in the last year, and 
"Examinee denies all other significant medical or surgical 
history."  In the report of medical history completed by the 
Veteran in December 1966, he denied ever having or having 
then "'Trick' or locked knee."  In the same December 1966 
report of medical history at service separation, the Veteran 
reported having a history of frequent indigestion, history of 
broken bones (which he noted involved the metatarsals in his 
left leg), recent gain or loss of weight, and foot trouble.  
When asked if he had ever had or been advised to have any 
operations, the Veteran's response was "No."  When asked if 
he had ever had any illness or injury other than those 
already noted, the Veteran's response was "No."  The same 
facts reported in the "Notes" section of the 1966 report of 
medical examination were reported in the report of medical 
history.  These documents were completed in December 1966, 
which appear to be after the alleged injury.

Additionally, a February 1967 service treatment record shows 
the Veteran reported an injury to his right foot and having 
pain in his right knee.  The service examiner wrote that the 
Veteran denied "trauma and other problems" regarding his 
knee.  This service treatment record was created after the 
injury and surgery to the Veteran's knee. 

This remand is issued to comply with the Court's order for 
further attempts to develop the claim by attempting to obtain 
purported evidence.  See Browder v. Brown, 5 Vet. App. 268, 
270 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain the 
claimed (1) 1966 service treatment 
(surgical) records of the Veteran from 
Wright Air Force Base in Dayton, Ohio, and 
(2) the claimed accident report created by 
the 305th Bomb Wing at Bunker Hill.  In 
requesting these records, the RO's efforts 
to obtain them should continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile.  38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2009).

2.  Thereafter, review the claim for 
service connection for degenerative joint 
disease of the right knee.  If the benefit 
sought remains denied, issue a 
supplemental statement of the case to the 
Veteran and his attorney representative, 
and provide an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

